Mr. Presiding Justice Barnes dissenting: While it was a question of fact for the jury, I cannot agree with the conclusion that plaintiff sustained the burden pf proving the exercise of ordinary care by deceased for his own safety in standing on material that might be moved, if hit by a passing vehicle, and thus incurring a danger as discernible and apparent to him as it must have been to the person charged with negligence in placing it there, without proof that there was not another safe way by which he could as readily have reached the parkway. For aught that appears to the contrary by any competent evidence he could have stood in or walked to a safe place between the ends of the piles of beams. To be sure one witness said “it was necessary to walk upon the iron beams to get out of the way of the truck.” But that was a mere conclusion. The fact could be determined only by whether — conceding his right to be in the street at that point for the purpose of boarding a car — he could have gotten onto the parkway where others were standing and waiting without stepping over and standing on the iron beams.